Citation Nr: 0925889	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of fracture, left Os calcis, currently rated at 20 
percent disabling.

2.  Entitlement to service connection for Crohn's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.

The Veteran testified before the undersigned at a June 2008 
travel board hearing at the Columbia, South Carolina, RO.  A 
transcript of the hearing is of record.

This case was brought before the Board in October 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include providing the 
Veteran with VA examinations with regard to the claims at 
issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in October 2008 with instructions to the AOJ to provide the 
Veteran with VA examinations to determine the severity of his 
service-connected residuals of a fracture, Os calcis and to 
determine the etiology of his currently diagnosed Crohn's 
Disease.

While the Veteran was provided with VA examinations in 
January 2009, the examiner failed to provide the opinion 
requested by the Board with regard to the etiology of the 
Veteran's Crohn's disease and to provide the requested 
evaluation of all of the relative symptomatology in relation 
the Veteran's residuals of a fracture, Os calcis.  The Board 
notes that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

The Veteran is currently service-connected for residuals of 
fracture, left OS calcis (claimed as left foot and left heel 
condition), evaluated as 20 percent disabling.  In a March 
2006 rating decision, the RO relied on a September 2005 VA 
examination in assigning the Veteran's 20 percent evaluation.  
However, at the June 2008 Board hearing, the Veteran asserted 
that his condition has increased in severity since the 
September 2005 VA examination.  As such, the issue was 
remanded for a new examination, as previously stated, in 
October 2008, to address the increase in severity and current 
status with regard to the issue of residuals of fracture, Os 
calcis.  

In the January 2009 VA examination, the examiner notes that 
the Veteran's residuals of a fracture, Os calcis, is a 
condition that affects the motion of the joint, however, 
there is no indication included in the examination report as 
to the degree to which the range of motion is affected.  The 
examination report further cites x-rays taken in conjunction 
with the examination and notes that the ankle joint appears 
normal, however the Veteran is diagnosed with malunion of the 
ankle.  The Board finds that the January 2009 VA examination 
is inadequate and as such another examination must be 
provided.

The Veteran is currently rated at 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5273 (2008).  Under Diagnostic Code 
5273, a maximum evaluation of 20 percent is warranted when 
the evidence demonstrates marked deformity due to malunion of 
the Os calcis or astragalus.  As such, in order for the 
Veteran to receive a higher evaluation rating, he must show 
ankylosis of the ankle.  See  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  To that end, it must be 
determined whether the Veteran currently suffers from 
ankylosis of the ankle and if so, to what degree.  The 
examiner must determine if the Veteran suffers from 
additional limitation of motion of the left ankle due to pain 
or flare- ups of pain, supported by objective findings, to a 
degree that would support a rating in excess of the maximum 
allowable 20 percent under Diagnostic Code 5273.  
Additionally, the examiner should determine whether the 
Veteran has excess fatigue, weakness, incoordination or any 
other symptom or sign that results in additional functional 
impairment.  See 38 C.F.R. 
§§ 4.40 and 4.45 (2006); DeLuca v. Brown 8 Vet. App. 202 
(1995).

Additionally, the Board notes that the Veteran was previously 
denied service connection for Crohn's disease in the February 
1985, April 2001 and March 2006 rating decisions.  These 
decisions indicate that the Veteran's claim was denied due to 
the lack of evidence that the disease was incurred in or 
aggravated by service.

Following the April 2001 RO denial, the Veteran submitted a 
letter by a private doctor in support of his claim for 
service connection for Crohn's disease.  The RO then 
proceeded to readjudicate the Veteran's claim on its merits 
in the March 2006 rating decision.  The Veteran timely 
appealed that decision, and in an August 2006 statement of 
the case, the RO continued the denial of service connection 
due to the lack of evidence that the disease was incurred in 
or aggravated by service.  The Veteran filed a timely 
substantive appeal in December 2006.

The aforementioned letter submitted by the private doctor 
states that the Veteran was diagnosed with Crohn's disease in 
the 1960s.  Previously, the available evidence indicated that 
the Veteran was diagnosed in 1973.  The January 2009 VA 
examination notes that onset was in 1977.  Given the 
discrepancies with regard to the onset of the Veteran's 
currently diagnosed Crohn's disease, the Board finds that a 
VA examination is needed to determine the etiology of the 
Veteran's diagnosed Crohn's disease as was requested in the 
previous remand.  The January 2009 examiner notes that there 
was no request for an opinion.  The examiner does state that 
she cannot make a clear relationship between the Veteran's 
Crohn's disease and his active service, but does not provide 
an opinion as to why that is the case, because one was not 
requested.  As such, another examination must be provided to 
obtain an adequate opinion with regard to the etiology of the 
Veteran's Crohn's disease.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded a VA 
examination to ascertain the nature and 
severity of his service-connected 
residuals of fracture, left OS calcis.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail, to 
include the range of motion of the left 
ankle with indication of whether there 
is ankylosis of the left ankle.  
Additionally, application of 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
or pain on movement of a joint should 
be considered in determining whether 
there is ankylosis of the left ankle.  
See DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).  Any indicated diagnostic 
tests and studies should be 
accomplished and the results of which 
should be provided in the examination 
report.  

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's diagnosed 
Crohn's disease.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
examiner should provide an objective 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that Crohn's disease is 
related to his military service.  The 
examiner should provide a thorough 
rationale for his or her conclusion and 
confirm that the claims file was 
available for review.  Please send the 
claims folder to the examiner for 
review in conjunction with the 
examination.

3.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought.  
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




